Title: John Thaxter to John Adams, 7 August 1780
From: Thaxter, John
To: Adams, John



Sir
Paris August 7th. 1780

Since Mr. Appleton left Us, the inclosed Letters came to hand with a packet of Newspapers as late as the middle of May. The Letter signed Portia came in the State that You will receive it in; it was under a Cover superscribed by I. Smith Esqr. In the Letter were two bills of Exchange on the Minister at this Court, one of eighteen dollars and the other of sixty, which Mr. Dana will present to day for acceptance. A Memorandum in the letter is forwarded. I am so unfortunate as not to have recieved a single line from any of my friends—for my Consolation Mr. D. says, Batchelors have no right to any. This is neither the Law nor the practice.

The papers announce the death of Mr. Jona. Williams tertius, the Gentleman who studied with You. The convulsive fits, to which he had been latterly subject, returned upon him with great violence, and after three days severe struggling with them, he died.
Dr. Gordon has been scribbling in the papers, about the time when a new Convention shall be held for revising and amending the Constitution if necessary. He objects not to the Year 1795 as a proper time, but looks upon a revision then as something precarious and contingent, because it is said in the Address may be held, and not shall be held. He is for having this made certain, that there shall be a Convention in 1795. He quotes an “excellent Speech” of yours in the Convention, upon the Impossibility of human Wisdom forming a plan of Government adapted to all future Emergencies, and the necessity of periodical revisions, and of a frequent recurrence to first and fundamental principles, to preserve the Constitution sound and free. He makes a few Observations on the Nature of Power, its often becoming dangerous from the frailties and imperfections of human Nature, where its Exercise is not guarded and limited, is for having a Constitution so framed and principled, that the People, as Mr. Burgh says, may lay hold of it without Violence to it, wield it as they please and turn it against those who have or would pervert it. He acquits the present Convention of any design of preventing a future one in 1795, but is jealous of some. These are his words—“but I am jealous lest there was a design in some to provide for the prevention of it: nor is this jealousy lessened upon reading in the Address, ’on the expiration of 15 Years a new Convention may be held.’ I know not who were the Compilers of the Address, but were they full in the Idea that a Convention was to take place in 1795, I suppose that the words would have been, ’a new Convention is to be held.’” He supposes a Convention may be prevented at that time, by the influence of those, who possess Seats in the Government, over their “Creatures, friends and Dependents” in the Towns and Counties. Quere, whether the words, may, is, or shall, will make any mighty difference in the operation and effects of this Influence? A Gentleman under the Signature of Tribunus has answered him, and handled the Dr. rather roughly, vindicated the Convention from a sinister design. Tribunus says, “When the Convention had finished the performance sent to their Constituents for Examination, it was thought necessary to provide for a revision to cure the defects Experience might point out, and 15 years was judged a proper period to take the minds of the people upon the subject, and determine whether the Constitution or form of Govern­ment should be or not be revised. Convention did not suppose they had a power to compel the people to revise or alter the form at that time, nor to prevent their doing it before, and therefore laid it down as a first principle in the declaration of Rights, that the people have at all times this power in themselves.” This is the substance, some parts of it are severe. I am not sorry for it, for altho’ the Dr. has shone with the borrow’d lustre of the Names of Adams and Burgh in this performance, whose Characters and Opinions will ever be respected, yet pardon me, Sir, if I think and say, that he would on this occasion have been better employed in the Cure of Souls, than in quarrelling with Moods and Tenses.
The Dr. has wrote something to conciliate the Minds of religious disputants in the 3d. article of the declaration of Rights.
Mr. D. who presents his respects to You, requests when you return, that You would bring a few pounds of Dutch sealing Wax and a few Bunches of the best Dutch Quills.
I sincerely wish You better health and agreable prospects. Much Love to my two little Friends.

I have the Honor to be, with the greatest Respect, Sir, Your Excellencys most obedient humble Servant,
J. T.

